DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, 16 and 17 in the reply filed on April 8, 2022 is acknowledged.  Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Objections
Claim 1 is objected to because of the following informalities:  in the third line of step e), “the polyvinyl (PVC)” should be - - the polyvinylchloride (PVC) - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, at line 19, the claim recites “compression of the sheet while it is still warm”.  The term “still warm” is a relative term which renders the claim indefinite. The term “still warm” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not cleared how warm the sheet must be for it to be considered to be “still warm”. Appropriate correction and/or clarification is required. 
Further, as to claim 1, step j) recites a lacquer is applied to “the upper side”.  The recitation lacks antecedent basis in the claim.  It is not clear whether this is the upper side of the sheet or whether something else is intended.  Appropriate correction and/or clarification is required. Similarly, claims 7 and 9 recite “the upper side”.  Appropriate correction and/or clarification is required.
As to claim 14, the claim recites “the lacquer”.  It is not clear whether the lacquer of step j) is in view or whether the further lacquer of step k) is in view.  Appropriate correction and/or clarification is required.
As to claim 16, the claim recites “the first lacquer” and “the second lacquer”.  It is not clear whether this is necessarily referring to each of the at least two further lacquer layers first recited in claim 9 or whether this is referring back to the lacquer layers found in steps j) and k) in claim 1.  Appropriate correction and/or clarification is required.
The other claims are rejected as dependent claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites that only a portion of the calcium carbonate is mixed with PVC and additives initially and that the remaining calcium carbonate is “mixed into the cooling or cooled composition”.  However, claim 1 requires that the provided calcium carbonate, PVC and additives be mixed and that the mixture is heated to a kneadable composition and that this composition is cooled. This same composition is further processed in steps f), g), h), and i).  Claim 1 is not reasonably understood to allow for only a portion of the components set forth in c1) to be utilized in steps d), e) and f) with the rest of the material being included in step f) or later. As such, claim 2 is understood to fail to include all the limitations of the claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (US 2017/0190848) in view of Zhang et al. (US 2017/0183878), Chen et al. (US 2017/0246845) and Hansson et al. (US 2016/0303868). 
Regarding claims 1, 4, 6, 7 and 14, Muller et al. teach a process for the production of an extruded sheet comprising: a) provision of calcium carbonate (CaCO3) powder (paragraphs [0024], [0038], [0039], [0042], [0059]-[0061] and [0075]-[0083]); 
b) provision of polyvinylchloride (PVC) (paragraphs [0034], [0040], [0043], [0044], [0049], [0056], [0096]-[0100]; [0140]-[0147]; and Examples); 
c) provision of additives in the form of stabilizers, comprising at least Ca/Zn stabilizers, impact modifiers and internal and external waxes (paragraphs [0084], [0088], [0089], [0112] and [0161]), wherein the proportion of calcium carbonate (CaCO3) powder is between amounts that overlap/encompass the claimed range (paragraphs [0027], [0032], [0035], [0041], [0093]) and with exemplified amounts within the claimed range (Examples 5-7); the proportion of polyvinylchloride (PVC) is exemplified in amounts within the claimed range (Examples 5-8) and the disclosed proportion of additives is in amounts that overlap/encompass the claimed range (paragraphs [0088], [0089], [0112] and [0162]); 
d) mixing of the calcium carbonate (CaCO3) powder with the polyvinylchloride (PVC) and the additives (paragraphs [0066]-[0071] and [0094]); 
e) heating of the mixture to a temperature of 100 to 140°C until the polyvinylchloride (PVC) softens to a kneadable composition and the calcium carbonate (CaCO3) binds at least to some extent to the polyvinylchloride (PVC) (paragraphs [0037], [0094] note: since the same claimed and disclosed mixture is heated in the same claimed and disclosed manner it follows that the same claimed and disclosed result would occur);
 f) cooling of the composition to a temperature of 40 to 50°C (paragraph [0094]);
 g) conveying of the composition to an extruder (paragraphs [0101] - [0112] and [0129]);
 h) melting and extrusion of the composition by an extruder and molding by a slot die to give a sheet (paragraphs [0045] and [0129]; note: to extrude/cast the composition in the form of a sheet, the opening through which the material is extruded/cast is reasonably understood to be or readily suggest/imply a slot die to one having ordinary skill in the art).
Muller et al. teach the method set forth above.  Further, Muller et al. teach the polymer is micronized (paragraph [0034]).  Muller et al. do not explicitly recite the material is a powder.  However, as to the PVC material explicitly being in the form of a powder and a more specific composition of the mixture corresponding to the claimed composition, Zhang et al. teach an analogous method and composition suitable for forming plastic floor/sheet material comprising 20 to 35 wt. % PVC powder, 60 to 70 wt. % calcium carbonate and additives such a stabilizers, lubricants, flexibilizers in amounts within the claimed range (Abstract; paragraphs [0009], [0015] and [0026] – extruding and calendaring generally; Table 1; Figure (1) -substrate; (2) – color layer; (3) – wear resistant layer).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Muller et al. and Zhang et al. and to have utilized a PVC powder with the calcium carbonate and additives in the method of Muller et al., as suggested by Zhang et al., for the purpose, as suggested by the references, of forming a composition in sheet form suitable for use as a substrate/sheet for plastic flooring. 
Muller et al. do not teach compression of the extruded sheet while it is still warm with at least two calendar rolls to a desired final thickness.
However, Chen et al. teach an analogous method wherein the extruded sheet of material is further calendared to produce a desired sheet/engineered plank material having a desired degree of flatness and/or impressed/embossed surface (Abstract; paragraphs [0028], [0034], [0035], [0043], [0046], [0056], [0069], [0070], and [0074]; claim 4 – PVC powder, whiting powder, lubricants and impact modifiers; Figures 4, 5, 6A and 7).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Muller et al. and Chen et al. and to have compressed the extruded sheet of Muller et al. while still warm with at least two calendar rolls (e.g. three-calendar rolls), as suggested by Chen et al., for the purpose, as suggested by Chen et al. of producing a sheet/plank in an art recognized suitable manner for forming a sheet/plank having a desired surface/thickness/appearance and that is ready and able to receive additional layers, as may be needed.  
Further, Muller et al. do not teach adding lacquer layers as claimed, wherein at least one layer of a pigmented lacquer is applied to the upper side, and 4PCT Appl. No. PCT/EP2018/079920Atty. Docket No.: 3910-40076in order to increase crack resistance, a further lacquer is applied to the pigmented lacquer.
However, Hansson et al. teach an analogous process wherein a primer layer is initially applied (paragraph [0063]) and at least one layer of a pigmented lacquer/first wear layer/topcoat is applied to the upper side, and a further lacquer/additional wear layer/topcoat is applied to the pigmented lacquer, which is understood to increase crack resistance (paragraphs [0007]-[0010], [0018], [0047] – multiple lacquer layers and these have a color based on the included particles and is reasonably understood to be “pigmented” (e.g. aluminum oxide provides pigmentation); [0050], [0058]-[0060], [0063]-[0067]; Examples 1-3; Figure 2).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Muller et al. and Hansson et al. and to have utilized at least one layer of a pigmented lacquer/first wear layer and a further lacquer/additional wear layer applied to the pigmented lacquer in the method of Muller et al., as suggested by Hansson et al., for the purpose, as suggested by Hansson et al. of providing a decorative pattern upon the sheet that is well protected and produced in an inexpensive manner (paragraphs [0006], [0010], [0018] and [0066]). 
As to claim 2, the combination teaches the method set forth above.  Further, Muller et al. teach the materials may be combined through hot-cold mixing (paragraph [0094]) and/or through direct addition technology in a range of amounts that is understood to suggest amounts that overlap the claimed ranges (paragraph [0107]-[0111]; Examples). One having ordinary skill in the art would have readily determined the amount and timing of adding the calcium carbonate to the composition in order to effectively mix the desired amount of filler into the material. The sequence of adding ingredients and mixing is prima facie obvious absent a showing of new or unexpected results.   
As to claim 3, Muller et al. teach plasticizers are optional (paragraph [0139]). 
As to claim 5, Chen et al. teach a decorative and/or protective PVC film/wear layer is passed over the calendar rolls and pressed with the sheet (Abstract; paragraphs [0035] and [0040]).  It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Muller et al. and Chen et al. and to have utilized a decorative and/or protective PVC film that is passed over the calendar rolls and pressed with the sheet in the method of Muller et al., as suggested by Chen et al., for the purpose, as suggested by Chen et al. of providing a wear layer that can protect the material from scuffing, scratching and wear through.
As to claim 8, Hansson et al. teach the translucent wear layer is UV or electron beam curable (paragraph [0018], [0042] and [0047]).  The reason for combining Muller et al. and Hansson et al. is the same as that set forth above.
As to claim 9, Hansson et al. teach multiple layers of the further lacquer are utilized (e.g. applied in several steps to achieve thick and plane layers – paragraphs [0018], [0064], – three layers applied with the first layer reading upon the pigmented layer and the next two reading on the further lacquer layer; [0065], [0067], [0069], [0070]). The reason for combining Muller et al. and Hansson et al. is the same as that set forth above.


As to claim 10, Hansson et al. teach rolling/brushing the layer after the application of first further lacquer layer (paragraph [0047]).  In a first interpretation, the rolling is understood to read upon the claimed brushing.  Alternatively, one having ordinary skill would have readily determined suitable application means/thickness control means/smoothing means in order to apply a lacquer having a desired thickness and uniformity of application. The reason for combining Muller et al. and Hansson et al. is the same as that set forth above.
As to claims 11, 12 and 16, the further lacquer layers of Hansson et al. are formed of different compositions (e.g. different amounts and sizes of hard particles - paragraphs [0007]-[0010], [0018], [0047], [0050], [0058]-[0060], [0063]-[0067]; Examples 1-3; Figure 2).  It follows that the layers would have different properties, as claimed, based on the different compositions. The reason for combining Muller et al. and Hansson et al. is the same as that set forth above.
	As to claims 13 and 17, Zhang et al. teach cutting the extruded sheet/substrate to sizes (paragraph [0029]).  It would have been prima facie obvious to one having ordinary skill in the art to have combined the teaching of Muller et al. and Zhang et al. and to have cut the extruded sheet of Zhang et al. into smaller sheets/panels, as suggested by Zhang et al., for the purpose, as suggested by the references of forming the sheet material into a form known to be suitable for and to facilitate subsequent use (e.g. in a flooring application with sheets of a size that may be readily worked with).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art of record discloses analogous extrusion methods for producing sheet products.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742